The opinion of the Court was delivered by
Mr. Justice Gary.
This is an action for partition of the land described in the- complaint. The plaintiff alleges that he and the defendant each are seized and possessed in fee of one-half of said lands by reason of a deed of conveyance executed in March, 1878, and recorded in April, 1878. *133The defendant in her answer alleges that the said deed was fraudulent and void, in that it was made to her and the plaintiff jointly, instead of to her alone; that her money was used in paying for the land, and that, therefore, there was a resulting trust in her favor. The plaintiff replied, pleading the statute of limitations as to the resulting trust and the fraud. The facts in detail are set out in the report of the master and decree of his Honor, the Circuit Judge, which, together with the appellant’s exceptions, will be incorporated in the report of the case.
The exceptions raise substantially but two questions, to wit: 1st. Was there a resulting trust? 2d. Even if there was a resulting trust, could the defendant interpose such defense when more than six years had elapsed, after discovery of the fraud?
1 The first question depends upon the facts as developed by the testimony. After a careful consideration of which, we fully concur in the findings of fact by his Honor, the Circuit Judge; and we more readily do so since the master in his report reached • the same conclusions. The exceptions raising this question are therefore overruled.
2 The second question is disposed of by the cases of Amaker v. New, 33 S. C., 28, and Jackson v. Phyler, 38 S. C., 496. These cases, by their reasoning and authority, so fully rule the case before the Court against the appellant, that we deem it only necessary to refer to them to sustain the conclusions herein announced. The exceptions raising the second question are also overruled.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.